726 N.W.2d 7 (2007)
LIGGETT RESTAURANT GROUP, INC., Plaintiff-Appellant,
v.
CITY OF PONTIAC, and Pontiac Stadium Building Authority, Defendants-Appellees.
Docket No. 130287, COA No. 256571.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 15, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., would grant reconsideration.
WEAVER, J.,
would grant reconsideration and, on reconsideration, would reverse this Court's September 15, 2006 order denying leave, and grant leave to appeal.
MARILYN J. KELLY, J., would grant reconsideration.
MARKMAN, J., not participating.